Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered June 2, 1971, convicting him, after trial, of felony murder and imposing sentence. Judgment reversed, on the law, and a new trial ordered. It was error for the court to have permitted trial counsel to absent himself during the charge to the jury. The defendant was harmed by the failure of counsel’s substitute to request a charge, recognizing the ambiguity of evidence of flight and instructing the jury as to its weakness as an indication of guilt (People v. Yazum, 13 N Y 2d 302, 304). In addition, the granting of a new trial to a codefendant herein (People v. Sepulveda, 44 A D 2d 846) warrants a reversal as to the instant defendant. Gulotta, P. J., Hopkins, Martuscello, Shapiro and Christ, JJ., concur.